1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    BENJAMIN D. GALLOWAY, #214897
     Chief Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax: 916-498-5710
5    Attorney for Defendant
     GERARDO RAMIREZ
6
7
                                  IN THE UNITED STATES DISTRICT COURT
8
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                     )   Case No. 2:18-cr-080 JAM
                                                   )
11                   Plaintiff,                    )   STIPULATION AND ORDER TO CONTINUE
                                                   )   STATUS CONFERENCE AND TO EXCLUDE
12   vs.                                           )   TIME
                                                   )
13   GERARDO RAMIREZ,                              )   Date: October 22, 2019
                                                   )   Time: 9:15 a.m.
14                   Defendant.                    )   Judge: Hon. John A. Mendez
                                                   )
15                                                 )
16            1.      By previous order, this matter was set for status on October 22, 2019.

17            2.      By this stipulation, defendants now move to continue the status conference until

18   December 17, 2019 at 9:15 a.m., and to exclude time between October 22, 2019, and December

19   17, 2019, under

20   Local Code T4.

21            3.      The parties agree and stipulate, and request that the Court find the following:

22                    a) The government has represented that the discovery associated with this case

23            includes law enforcement reports and several hundred photographs, videos, and audio

24            records. All of this discovery has been either produced directly to counsel and/or made

25            available for inspection and copying.

26                    b) Counsel for defendants desire additional time to consult with their clients

27            regarding the discovery and potential resolution of the case, to conduct defense

28            investigation, and otherwise prepare for trial.

       Stipulation to Continue Status Conference
1
                     c) Counsel for defendants believe that failure to grant the above requested
2
             continuance would deny them the reasonable time necessary for effective preparation,
3
             taking into account the exercise of due diligence.
4
                     d) The government does not object to the continuance.
5
                     e) Based on the above-stated findings, the ends of justice served by continuing the
6
             case as requested outweigh the interest of the public and the defendant in a trial within
7
             the original date prescribed by the Speedy Trial Act.
8
                     f) For the purpose of computing time under the Speedy Trial Act, 18
9
             U.S.C. § 3161, et seq., within which trial must commence, the time period of
10
             September 24, 2019 to October 22, 2019, inclusive, is deemed excludable pursuant to 18
11
             U.S.C. §3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance
12
             granted by the Court at defendant’s request on the basis of the Court’s finding that the
13
             ends of justice served by taking such action outweigh the best interest of the public and
14
             the defendant in a speedy trial.
15
             4.      Nothing in this stipulation and order shall preclude a finding that other provisions
16
     of the Speedy Trial Act dictate that additional time periods are excludable from the period within
17
     which a trial must commence.
18
     IT IS SO STIPULATED.
19
20   DATED: October 18, 2019                       Respectfully submitted,

21                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
22
23                                                 /s/ Benjamin D. Galloway
                                                   BENJAMIN D. GALLOWAY
24                                                 Chief Assistant Federal Defender
                                                   Attorney for GERARDO RAMIREZ
25
26   DATED: October 18, 2019                       /s/ Dina Santos
                                                   DINA SANTOS
27                                                 Counsel for Defendant EUGENE ORTEGA

28

      Stipulation to Continue Status Conference
1    DATED: October 18, 2019                      /s/ Mark Reichel
                                                  MARK REICHEL
2                                                 Counsel for Defendant JONATHAN CASTANEDA
3
4    DATED: October 18, 2019                      MCGREGOR W. SCOTT
                                                  United States Attorney
5
                                                  /s/ Justin Lee
6
                                                  JUSTIN LEE
7                                                 Assistant United States Attorney
                                                  Attorney for Plaintiff
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation to Continue Status Conference
1                                                 ORDER
2            The Court, having received, read, and considered the stipulation of the parties, and good
3    cause appearing, adopts the stipulation in its entirety as its order. The Court specifically finds
4    that the failure to grant a continuance in this case would deny defense counsel reasonable time
5    necessary for effective preparation, taking into account the exercise of due diligence. The Court
6    finds that the ends of justice served by granting the continuance outweigh the best interests of the
7    public and defendant in a speedy trial.
8            The Court orders a status conference on December 17, 2019, at 9:15 a.m. The Court
9    orders the time from the date of the parties stipulation, up to and including December 17, 2019,
10   excluded from computation of time within which the trial of this case must commence under the
11   Speedy Trial Act, pursuant to 18 U.S.C. §§3161(h)(7), and Local Code T4.
12
13   DATED: October 18, 2019
                                                   /s/ John A. Mendez____________
14
                                                   HON. JOHN A. MENDEZ
15                                                 United States District Court Judge

16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation to Continue Status Conference
